Name: 79/314/EEC: Commission Decision of 8 March 1979 refusing to accept the scientific character of the apparatus described as 'Swift S6 zoom stereo microscope'
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering
 Date Published: 1979-03-28

 Avis juridique important|31979D031479/314/EEC: Commission Decision of 8 March 1979 refusing to accept the scientific character of the apparatus described as 'Swift S6 zoom stereo microscope' Official Journal L 076 , 28/03/1979 P. 0016 - 0016 Greek special edition: Chapter 02 Volume 7 P. 0104 COMMISSION DECISION of 8 March 1979 refusing to accept the scientific character of the apparatus described as "Swift S6 zoom stereo microscope" (79/314/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 6 September 1978, the United Kingdom Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as Swift S6 zoom stereo microscope', to be used for practical teaching in various areas of biological science and, for research into the electrophysiology of invertebrate and vertebrate nervous systems, should be considered to be a scientific apparatus, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 12 January 1979 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination showed that the apparatus in question is a stereoscopic microscope variable focus of rather simple design ; whereas it does not have the objective characteristics making it specially suited to pure scientific research ; whereas it is an apparatus mainly used in industry, in particular in the manufacture of transistors and diodes ; whereas its use for research purposes could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Swift S6 zoom stereo microscope" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 March 1979. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.